Case 2:19-cv-00042-HYJ-MV ECF No. 144, PageID.904 Filed 05/13/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION


DAVID PEPIN,

         Plaintiff,                                Case No. 2:19-cv-42

v.                                                 Hon. Hala Y. Jarbou

WISCONSIN CENTRAL LTD.,

      Defendant.
____________________________/

                                           ORDER

         This action comes before the Court on Defendant’s Motion to Dismiss for Fraud on the

Court (ECF No. 102). Accordingly:

         IT IS ORDERED that a HEARING on Defendant’s motion shall be held on June 2, 2021,

at 1:30 p.m., before District Judge Hala Y. Jarbou at 315 W Allegan St., Courtroom 128, Lansing,

MI 48933.

         IT IS FURTHER ORDERED that parties shall present witnesses and evidence in support

of their positions at the hearing.



Dated:     May 13, 2021                             /s/ Hala Y. Jarbou
                                                   HALA Y. JARBOU
                                                   UNITED STATES DISTRICT JUDGE
